DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and arguments filed 1/22/2021, with respect to the previous 112(a) rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  Applicant’s amendments and arguments filed 1/22/2021, with respect to the previous 103 rejections using Tai alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tai and Unsworth et al.
Claim Interpretation
Regarding the limitation of “treating urological or gastrointestinal disorders” in the preamble of claim 17, the recitation has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Furthermore, the optional limitations in claim 17 are not being considered as required by the claim and thus were not searched for in the prior art because these features were not elected in the Response to Restriction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 9, 12, 15, 17, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tai (US 2013/0006322) in view of Unsworth et al. (US 6,615,080, hereinafter Unsworth).
Regarding claims 1 and 5, Tai discloses a system and method for urological or GI disorders (see title). Tai discloses an electrode containing-device as seen in figure 2A including a base 100 adapted to cover a portion of the plantar surface of a human foot (par. 0026, 0029-0030). A portion of the base as well as a first electrode 131 or 132 and a second electrode 131or 132 will overlay a plurality of branches of the medial and plantar nerves (i.e., the tibial nerve branches) in the forefoot and hindfoot (par. 0045, 0047, 0063). Tai discloses that the base 100 comprises a polymeric film (latex and neoprene are polymers; see par. 0045). On the polymeric film are electrodes 131 and 132 that face the foot. Tai further discloses that the electrodes are adhesive (par. 0031). Therefore, Tai clearly discloses a polymeric film with an adhesive on the side comprising the electrodes and facing the foot. Leads 134 and 135 are attached to the electrodes, respectively (see figure 2A). The electrodes are either an anode or a cathode (par. 0008, 0051). The first or second electrode is placed “about” a calcaneous bone, such that Tai discloses that being placed “about” a bone means on the skin covering the bone (par. 0008, 0030, claim 5). 
Tai is silent as to the first or second electrode overlaying at last 90% of the branches of the medial and lateral plantar nerves. However, Tai discloses that the electrodes can be ANY skin surface electrode (par. 0031) and the electrodes can be any size that are useful and may be tailored to different sizes as necessary (par. 0032-0033). Furthermore, the whole goal of Tai is to successfully stimulate the medial and plantar nerves of the foot using electrodes on the sole of the foot in order to treat urological and gastrointestinal disorders (See par. 0030 and the title). In order to best ensure that the medial and plantar nerves are stimulated, one of ordinary skill in the art would find it obvious to utilize electrodes large enough to cover as much of the nerves as possible. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to make the electrodes cover at least 90% of the branches of the medial and lateral plantar nerves, as Tai suggests that the size of the electrodes can be adjusted as needed and covering as much of the medial and lateral plantar nerves as possible helps to ensure that they will be successfully stimulated, as required by Tai.
Finally, Tai is silent as to the base having a perimeter having the shape of a sole of the foot. However, Unsworth discloses a foot stimulation device with a base 17 having a perimeter having a shape of a sole of the foot (see figures 7a and 7b and Col. 10, lines 1-26). Electrodes 6a and 6b attached to the base are self-adhering to the foot, just like in Tai. Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the base of Tai to have a perimeter having a shape of a sole of the foot as taught by Unsworth in order to have a convenient method of positioning the electrode in the proper areas of the bottom of the foot (Col. 9, line 66-Col. 10, line 3 for motivation).
Regarding claim 4, Tai is silent as to an electrode overlaying a metatarsophalangeal joint. Tai does disclose the electrode can overlay the metatarsals (par. 0008, 0029, 0030, 0042, 0046). The a metatarsophalangeal joint obviously includes part of the metatarsals, and thus it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to overlay the metatarsals as taught by Tai, and specifically a metatarsophalangeal joint if this location proved useful and effective at treating urological or GI disorders.
Regarding claim 9, the leads are connected to a pulse generator 10, inherently via some form of “connector” (see figure 1 and par. 0043). 
Regarding claims 12, 15, 17, 20 and 21, Tai discloses a pulse generator that produces monophasic or biphasic stimulation with a frequency of 5 Hz, a pulse width of 0.1-3 ms and a voltage between 1-50 V for 3-5 minutes such that the intensity is 2 times a toe twitch threshold (par. 0008-0010, 0036, 0037, 0058, 0071). Tai further discloses delivering current and adjusting that current as necessary to effectively treat the patient (par. 0034), but is silent as to specifically using a range of 1-80 mA. However, Tai stimulates the same nerves and for the same purpose as the claims and discloses that it is advantageous to adjust the intensity/amplitudes of the signal to produce the best results. Furthermore, it has been held that optimizing result-effective variables would be obvious to one of ordinary skill in the art (see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to utilize the disclosed parameters if they resulted in the best outcome for the patient.
Regarding claim 18, Tai discloses the treatment of the recited disorders (par. 0047).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792